Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/21 has been entered.
 
Status of Action/Status of Claims
	Claims 3-13, 16-18, 20-24 are pending in this application. Claims 1-2, 14-15, and 19 have been canceled. Claims 23-24 are new claims.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/14/13. It is noted, however, that applicant has not filed a certified copy of the JP2013-125543 application as required by 37 CFR 1.55.


Claim Objections
	Claim 8 is objected to because of the following informalities:  Claim 8 states selected form when it should read selected from. 
	Claims 16-17 are objected to because they contains an extra space between the word suspension and the comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 23 recites wherein heating of the aqueous enteric coating liquid to a temperature of 45 °C does not result in aggregation of the liquid. However, applicant’s specification only supports this limitation/property for compositions wherein the HPMCAS is present in 10% by weight HPMCAS and wherein the composition has been previously filtered not for any concentration of HPMCAS and compositions which are not required to be filtered as is instantly claimed. Thus, applicants have introduced new matter into the instant claims because this newly added property/limitation is only supported in [0050] which teaches that they see this property with 10% by weight HPMCAS liquid that has been filtered not any cellulosic enteric material in any concentration that is filtered or unfiltered as is instantly claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 3-4, 6-13, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US5508276), Roth et al. (US20120093904), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm, accessed 12/10/15), JP56-127322 (‘322), and Appel et al. (US20080299188).
Applicant’s claim:
A method for producing an aqueous enteric coating liquid, comprising the steps of:
preparing an aqueous suspension comprising a cellulosic enteric material in the absence of an organic solvent,
partially neutralizing the aqueous suspension comprising a cellulosic enteric material with an aqueous alkali solution, wherein a degree of neutralization with the aqueous alkali solution is from 5 to 25 mol% of the carboxy groups of the cellulosic enteric material, and mixing the partially neutralized aqueous suspension with a plasticizer wherein the method for producing an aqueous enteric coating liquid is performed in the absence of a cooling step during any one of the steps of preparing an aqueous suspension, partially neutralizing the aqueous suspension, or mixing the partially neutralized aqueous suspension.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 16-17, 4, 6-7, and 8, Anderson teaches producing solid preparations comprising preparing aqueous enteric coatings which are kept stirring so that agglomeration of the polymer does not occur wherein an aqueous suspension comprising cellulosic enteric material, specifically hydroxypropyl methyl cellulose acetate succinate (having from 4% to 28% carboxyl groups which reads on 21-35% carboxyl groups instantly claimed), which can be partially neutralized with an aqueous solution of ammonium hydroxide/ammonia added to the suspension of polymer in water (that is free of organic solvents), and while they don’t specifically teach that the steps for forming the aqueous suspension are specifically stirred this would have 
Regarding claims 16-17, Anderson teaches wherein the degree of neutralization with the aqueous alkali solution is about 25%, which reads on the instantly claimed ranges of 5 to 25% of the carboxy groups/succinic acid groups of the cellulosic enteric material (see entire document; Claims 1-3; Col. 6, In. 36-Col. 7, In. 5, see entirety of paragraph discussing neutralization).		
Regarding claims 9-10, Anderson teaches wherein the plasticizer is used in amounts of 15-30%, but teaches that lower amounts may be required when neutralized/partially neutralized HPMCAS is used, which reads on the instantly claimed ranges of 6-28 and 10-20 parts by weight based on the total weight of the cellulosic enteric material (see entire document; Col. 7, In. 6-11; examples).							
Regarding claims 11-12, Anderson teaches wherein other excipients can be added to enteric coating at the time of dispersion or addition of acid or to the resulting dispersion, which reads upon the instantly claimed step of mixing the partially neutralized aqueous suspension with an excipient after, before, or during mixing the partially neutralized aqueous suspension Regarding claim 13, Anderson teaches wherein the aqueous enteric coating liquid can comprise, if necessary, anionic surfactants, e.g. sodium lauryl sulfate/SDS as suspending agents for the cellulosic material (See Col. 7, 12-19). As is evidenced by Monzir, it was well known in the art to dissolve the anionic surfactants such as those taught by Anderson into the water phase and then disperse the second phase into the water and surfactant solution (see Monzir: characteristics of surfactants and emulsions).							Anderson also teaches a solid preparation comprising a core comprising a drug and an acid resistant coating comprising cellulosic enteric material (see entire document; Examples; Claims; Abstract; Col. 5, In. 44-Col. 7, In. 28 inclusive; Col. 1, In. 55-61; Col. 1, In. 18-28).		Regarding claims 16-17, Anderson teaches coating a core comprising a drug with the produced enteric coating liquid, and Anderson also teaches a step of coating a core of a drug with an undercoat (which they call a separating layer) and coating the undercoat with the produced aqueous enteric coating liquid (See entire document; Claims; Abstract; Col. 5, In. 44-Col. 7, In. 28 inclusive; Col. 1, In. 55-61).
Regarding the claimed absence of cooling steps during all of the steps of preparing an aqueous suspension, partially neutralizing the aqueous suspension, and mixing the partially neutralized aqueous suspension with a plasticizer, Anderson does not teach that cooling is required for any of the above steps, they only stress that cooling can be useful and/or is recommended when spraying the liquid onto tablets, etc. as a enteric film as is discussed above and it is known, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), A reference may be relied upon for all that it would Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 3-4, 6-13, 16-17, upon closer reading Anderson does not teach wherein their method requires cooling steps for preparing an aqueous suspension, partially neutralizing the aqueous suspension, and mixing the partially neutralized aqueous suspension with a plasticizer which reads on the instantly claimed method and while Anderson teaches that the prefer cooling when spraying the composition onto tablets as an enteric coating and while they exemplify cooling when adding the plasticizer they do not state that this cooling step is required (See Col. 5, ln. 44-Col. 6, ln. 35) and it is known, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding claim 3, Anderson does not specifically teach the degree of neutralization of their examples in mol%, and specifically does not teach wherein the degree of neutralization 
Roth teaches that it was known in the art to neutralize anionic polymers to degrees of neutralization of from 3-50 mol%, which reads on the instantly claimed, 5-25 mol% and 15-20 mol%, and wherein the anionic polymers include the instantly claimed cellulosic polymers when the polymers are being used as film forming polymers for enterically coating tablets (See abstract; [0035]; [0040]). 
Regarding claims 23-24, Anderson does not specifically teach a step of filtering the aqueous enteric coating material or specifically wherein heating the aqueous enteric coating liquid to a temperature of 45 °C does not result in aggregation of the coating liquid. However, the not resulting in aggregation of the coating liquid is a property of the claimed composition and was seen after filtering the composition not merely after the steps of claim 16 as is instantly claimed. Anderson teaches using about 10-30% enteric polymer, e.g. HPMCAS in the aqueous suspensions and as is taught by Appel. Appel teaches that it was known in the art to filter out larger particles from tablet coating suspensions which would/could clog the nozzle while spraying the coating liquid onto tablets (See [0178]). 
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of neutralization to the claimed 5-25 mol%, specifically 15-20 mol% because both Anderson and Roth teach neutralizing a portion of the cellulosic polymers when forming enteric coatings using cellulosic polymers and Roth teaches wherein the degrees of neutralization are preferably 3 to 50 mol% in the dispersion for forming enteric film coatings in which the anionic polymer can be applicant’s cellulosic material.


In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US5508276), Roth et al. (US20120093904), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm, accessed 12/10/15), JP56-127322 (‘322), and Appel et al. (US20080299188) as applied to claims 3-4, 6-13, and 16-17 above and further in view of Aqoat (http://www.elementoorganika.ru/files/aqoat, disclosed to have been available/patented in Japan since 1987 and 2004 for Korea, US, and parts of Europe, etc., and document appears to be dated 10/2005 (See last page bottom corner)) as applied to claims 3-4, 6-13, and 16-17 above, and further in view of Torizuka et al. (US5028604) and Nagahara et al. (US20080138427).
Applicant’s claim:
— The method for producing an aqueous enteric coating liquid according to claim 1, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose phthalate and comprises from 4 to 28% by weight carboxyl groups.
Determination of the scope and content of the prior art (MPEP 2141.01)
The combined references together teach the inventions of claims 3-4, 6-13, and 16-17 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claim 5, the combined references do not teach wherein the cellulosic enteric material is hydroxypropylmethyl cellulose phthalate having the instant claimed ranges of carboxyl groups. However, Anderson does teach HPMCAS having from 4% to 28% carboxyl groups, and these deficiencies in the combined references are further addressed by Torizuka and Nagahara.
Regarding claim 5, Torizuka teaches cellulose enteric material for enteric coating tablets/drug formulations wherein the cellulose material is hydroxypropyl methyl cellulose phthalate or hydroxypropylmethyl cellulose acetate succinate (see Col. 18, In. 34-51).
Nagahara teaches that cellulosic enteric suspension formulations of HPMCP and HPMCAS can both be made by dispersing the polymer in water with the appropriate plasticizers, etc. e.g. the process taught by Anderson will work for forming aqueous suspension coating materials of other cellulosic enteric polymers.
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US5508276), Roth et al. (US20120093904), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm, accessed   as applied to claims 3-4, 6-13, 16-17 above and further in view of Penhasi et al. (US20100055173).
Applicant’s claim:
---The method for producing a solid preparation of claim 17, wherein the undercoat comprises hydroxypropylmethyl cellulose. 
Determination of the scope and content of the prior art (MPEP 2141.01)
The combined references together teach the inventions of claims 3-4, 6-13 and 16-17 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do teach a step of coating a core comprising a drug with an undercoat. However, the combined references do not teach wherein the undercoat comprises hydroxypropyl methyl cellulose. However, this deficiency in the combined references is addressed by Penhasi.
Regarding claim 18, Penhasi teaches forming a subcoat/undercoat on a drug containing tablet core, and wherein the subcoat comprises hydroxypropyl methyl cellulose, and subsequently coating the subcoat/undercoat with a cellulose enteric coating (see entire document; Abstract; [0030-0032]; [0039-0040]; [0069]; [0131]; [0153-0157]; [0206]; [0223-0224]; Claims 42, 48).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to apply a subcoat, comprising the instantly claimed hydroxypropyl methyl cellulose, 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 20-22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over, Anderson et al. (US5508276), Roth et al. (US20120093904), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm), JP56-127322 (‘322), and Appel et al. (US20080299188) as applied to claims 3-4, 6-13, 16-17 above and further in view of Aqoat (http://www.elementoorganika.ru/files/aqoat, disclosed to have been available/patented in Japan since 1987 and 2004 for Korea, US, and parts of Europe, etc., and document appears to be dated 10/2005 (See last page bottom corner)).
Applicant’s claim:

The method for producing an aqueous enteric coating liquid according to claim 1, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose acetate succinate and comprises from 21 to 25% by weight methoxyl groups, 5 to 9% by weight hydroxypropoxyl groups, 7 to 11% by weight acetyl groups, and 10 to 14% by weight succinoyl groups.
The method for producing an aqueous enteric coating liquid according to claim 1, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose acetate succinate and comprises from 22 to 26% by weight methoxyl groups, 6 to 10% by weight hydroxypropoxyl groups, 10 to 14% by weight acetyl groups, and 4 to 8% by weight succinoyl groups.
 Determination of the scope and content of the prior art (MPEP 2141.01)
The combined references together teach the inventions of claims 3-4, 6-13, 16-17 as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not specifically teach wherein the cellulosic enteric material is HPMCAS comprising from 20-24% by weight methoxyl groups, 5-9% by weight hydroxypropoxyl groups, 5 to 9% by weight acetyl groups, and 14 to 18% by weight succinoyl groups, and/or 21 to 25% by weight methoxyl groups, 5 to 9% by weight hydroxypropoxyl groups, 7-11% by weight acetyl groups, and 10 to 14% by weight succinoyl groups, and/or 22 to 26% by weight methoxyl groups, 6-10% by weight hydroxypropoxyl groups, 10-14% by weight acetyl groups, and 4-8% by weight succinoyl groups. However, these are the distributions of HPMCAS sold by Shin-Etsu as AS-L, AS-M and AS-H respectively, which were known in the art to be used as enteric coating HPMCAS as is taught by Aqoat and these are the preferred HPMCAS taught in the instant specification so they must obviously have the claimed ranges of acetyl, succinoyl, methoxyl and hydroxylpropoxyl groups instantly claimed (see pg. 5, available grades; applications pg. 8).  
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to use the known HPMCAS grades/specific AS-M, AS-L, and AS-H as enteric coating agents for pharmaceutical formulations as is taught by Aqoat because the combined references together already teach that it was known in the art to form enteric coatings using aqueous suspensions/dispersions of all grades of HPMCAS without cooling being necessary to form an effective coating which broadly includes different classes of HPMCAS and Aoquat teaches that these were known classes of HPMCAS useful for forming enteric coatings for pharmaceutical formulations.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims, filed 02/22/21, have prompted the revised/new grounds of rejection presented herein. Applicant’s arguments against Cade are moot because applicant’s now require spraying as part of the method and Cade is directed to dipping. However, applicant’s amendments have prompted the revised/new grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the revised/new grounds of rejection are addressed herein. 
advisable to cool the suspension below 20°C…” However, advisable does not mean the cooling is required for the coating to work or be sprayable as is asserted by applicants, as is discussed above.
Thus, from the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 3-13, 16-18, 20-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616